                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

CITADEL SERVICING CORPORATION,              Case No. 19 Civ. 3212 (KPF)

               Plaintiff,

vs.

CASTLE PLACEMENT, LLC,
CASTLE PLACEMENT GROUP, LLC,
KENNETH MARGOLIS, and RICHARD
LUFTIG,

            Defendants.
______________________________________/


              DECLARATION OF MICHAEL R. TEIN IN SUPPORT OF
             PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

      I, Michael R. Tein, declare and state as follows:

      1.      I am counsel of record for Plaintiff Citadel Servicing Corporation

(“Citadel”) in this matter.

      2.      In October 2011, Citadel entered into a Placement Agreement with

StoneCastle Securities, LLC (“StoneCastle”), attached as Exhibit A. Under the

Placement Agreement, Citadel appointed StoneCastle to act as one year as its

“exclusive agent [for] soliciting potential investors to make investments” in

Citadel. Ex. A at p.1.

      3.      The Agreement refers repeatedly to the rights and duties of the

“Placement Agent” (StoneCastle), including that Citadel would pay “the

Placement Agent as compensation for its services.” Ex. A ¶ 4.

      4.      The   Placement   Agreement   contained     the   following   “merger”

provision:
             This Agreement . . . constitutes the entire agreement
             of the parties to this Agreement and supersedes all prior
             written or oral and all contemporaneous oral
             agreements, understandings and negotiations with
             respect to the subject matter hereof.

Ex. A ¶ 16 (emphasis added).

      5.     The Placement Agreement also contained an anti-assignment

clause:

             This Agreement . . . and any rights, duties or obligations
             hereunder may not be waived, amended, modified, or
             assigned, in any way, in whole or in part, including
             by operation of law, without the prior written consent of
             . . . each of the parties hereto.

Id. (emphasis added).

      6.     The Placement Agreement contained a provision entitled “Arbitration

of Controversies” stating:

             [Citadel] and [StoneCastle] agree that all controversies
             between [Citadel] and [StoneCastle] and/or any of their
             agents arising out of or concerning this Agreement, the
             services provided hereunder, or any related matter shall
             be determined by arbitration in accordance with the
             rules of the Financial Industry Regulatory Authority
             (FINRA).

Ex. A at Schedule IV.

      7.     In or around September 2018, Castle Placement filed a statement of

claim against Citadel before FINRA, which was assigned Arbitration No. 18-

02882.     By memorandum dated September 24, 2018, FINRA advised Castle

Placement that, because it was not a party to the pre-dispute arbitration

agreement, the claims it alleged were not eligible for arbitration.

      8.     In October 2018, the Castle entities filed another statement of claim

against Citadel before FINRA, which was assigned Arbitration No. 18-03722.



                                                                                2
Castle alleges that Citadel closed a financing transaction as contemplated by the

Placement Agreement in or around March 2013, for which it failed to compensate

Castle or StoneCastle. Castle asserts claims for breach of contract, quantum

meruit/unjust enrichment and an accounting, and seeks damages in excess of

$7 million.

      9.      Shortly after receiving the second claim, FINRA sent a deficiency

notice to Castle, pointing out that the two Castle entities had not signed the

Placement Agreement.

      10.     In response, the Castle entities asserted that they were entitled to

invoke the arbitration clause of the Placement Agreement because they were (a)

StoneCastle’s agents (and the arbitration clause allegedly conferred the right to

arbitrate on “agents” of the signatories) or (b) third-party beneficiaries to the

Placement Agreement (and therefore legally entitled to its benefits). See Letter

from J. Halter to FINRA Dispute Resolution (Nov. 19, 2018), attached as Exhibit

B.

      11.     In November 2018, without giving Citadel notice or an opportunity

to respond, FINRA apparently accepted Castle’s jurisdictional argument and

mailed a form memorandum to Citadel advising that Castle had filed a claim in

arbitration and “ordering” Citadel to answer.

      12.     In December 2018, Citadel filed a lawsuit in the U.S. District Court

for the Central District of California, seeking a declaratory judgment that this

dispute is not arbitrable. In January 2019, Citadel wrote FINRA asking that

FINRA stay their process pending the federal court lawsuit. FINRA responded

that “FINRA will continue to process the … arbitration unless or until we receive


                                                                                3
a court order staying the matter.” FINRA then required us to select a panel of

three arbitrators on pain of default.

      13.   In late January 2019, Citadel filed a formal “motion” before FINRA

to dismiss the arbitration, or stay it pending a federal court’s decision on

arbitrability, for the same jurisdictional reasons alleged here. FINRA ultimately

set the motion for a telephonic hearing to be held on May 13.

      14.   While our motion was pending, FINRA issued interim “orders”

directing our compliance with a host of expensive and time-consuming pre-trial

requirements, including paying its forum fees and the hourly fees of three

arbitrators (which will likely exceed $30,000 1), answering, complying with

discovery, attending pre-trial telephone hearings, preparing for the final hearing

and flying our California client representatives, witnesses and counsel to a final

hearing at FINRA’s office in New York.

      15.   On April 8, 2019, the U.S. District Court for the C.D. California

dismissed Citadel’s declaratory judgment action without prejudice for lack of

personal jurisdiction over Castle.

      16.   On April 26, 2019, Castle moved FINRA for leave to add Messrs.

Luftig and Margolis as claimants in the arbitration.

      17.   On June 6, 2019, nearly one month after the “hearing,” FINRA

denied our motion to dismiss or stay pending this Court’s decision on this

lawsuit, stating only, “Respondent’s Motion is denied.” In the same order, FINRA

granted Castle leave to add Luftig and Margolis as claimants in the arbitration.


1 https://tools.finra.org/arbitration_calculator/ (based on a $7 million claim
and ten total hearing “days,” which includes pre-hearing conference time).


                                                                                4
      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct.

      Executed on August 2, 2019 in Miami, Florida.



                                        ______________/s/_____________________
                                        MICHAEL R. TEIN




                                                                               5
